Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel T. Quirk on 21 May 2021.

The application has been amended as follows: 

	Claims 3 and 7 are cancelled;


	Claim 5, lines 5-13, “configured to detect that the work tool is damaged or lost by detecting a decline in a load exerted on the work tool below a threshold level, the load on the work tool being detected based on a measure of power delivered to the cutter motor or by sensing a torque on the shaft; and
	a controller configured to control movement of the robotic lawnmower and a mowing operation of the robotic lawnmower and record a position of the robotic lawnmower in response to the tool damage detector detecting the damage to or loss of the work tool,

	a controller configured to:
	control movement of the robotic lawnmower and a mowing operation of the robotic lawnmower;
	determine that the work tool is damaged or lost based on the vibrations in the robotic lawnmower sensed by the tool damage detector and the load exerted on the shaft by:
	determining that an increase in vibrations over a vibration threshold level is occurring and a decrease in the load exerted on the shaft has occurred,
	causing the robotic lawnmower to arrest or stop movement, and
	determining that the increase in vibrations is present with the movement of the robotic lawnmower arrested or stopped indicating that the work tool is damaged or lost; 
	record a position of the robotic lawnmower in response to detecting the damage to or loss of the work tool; and
	discontinue the mowing operation in response to detecting the damage to or loss of the work tool.—;

	Claim 8, line 2, “on a shaft” has been changed to –on the shaft—;

	Claim 8, line 3, “a work tool motor” has been changed to –the cutter motor—;


	Claim 36, lines 7-16, “the vibrations sensed in the robotic lawnmower sensed by the tool damage detector; and
	record a position of the robotic lawnmower in response to determining that the work tool is damaged or lost,
	wherein the controller is configured to determine that the work tool is damaged or lost by:
	determining that an increase in vibrations over a threshold level is occurring;
	cause the robotic lawnmower to arrest or stop movement; and 
	determine whether the increase in vibrations is present with the movement of the robotic lawnmower arrested or stopped.” has been changed to –the vibrations in the robotic lawnmower sensed by the tool damage detector by determining that an increase in vibrations over a threshold level is occurring, causing the robotic lawnmower to arrest or stop movement, and determining that the increase in vibrations is present with the movement of the robotic lawnmower arrested or stopped indicating that the work tool is damaged or lost; and
	record a position of the robotic lawnmower in response to determining that the work tool is damaged or lost.—

	Claim 39, line 2, “decline” has been changed to –decrease—;



	Claim 39, lines 2-3, “below the threshold level” has been changed to –below a threshold load—;

	Claim 40, line 2, “decline” has been changed to –decrease—;

	Claim 40, line 2, “work tool” has been changed to –shaft—;

Claim 40, lines 2-3, “below the threshold, the threshold being” has been changed to –below a threshold load, the threshold load being—;

	Claim 40, line 3, “decline” has been changed to –decrease—;

	Claim 40, line 3, “work tool” has been changed to –shaft—;

	Claim 41, line 2, “stop movement of the robotic lawnmower and” has been deleted;

	Claim 43, line 2, “a threshold level” has been changed to –the threshold level—;

	Claim 44, line 2, “the a” has been changed to –a—;

	Claim 44, line 2, “robotic” has been deleted;

	Claim 45, line 2, “the an” has been changed to –an—;

	Claim 45, line 2, “work tool” has been changed to –lawnmower—.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 21, 2021